Title: To James Madison from George Keyser, 25 June 1811
From: Keyser, George
To: Madison, James


Sir.
Baltimore June 25th. 1811.
You will please to pardon the Liberty, I have taken, by forwarding you a Copie of An address, to the people of the United States, Under the Signature, of Robt. Smith Esq. late Secretary of State. I May appear to you to be Officious, but Sir, to adopt a Sentiment of Mr Smith to Mr Jefferson, I never did abandon a freind, so long as he was worthy of Confidence.
I pray you Sir to Accept My hearts Best wishes for your Health and Happiness. I remain Sir, your Most Obt. and Verry humble Sevt.
Geo Keyser
